UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2011 World Health Energy Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 000-29462 59-276023 (State or other jurisdiction of (Commission (I.R.S. Employer Incorporation or organization) File Number) Identification No.) lagler Dr., Suite 800 West Palm Beach FL (Address of Principal Executive Office) (Zip Code) (212) 444-1019 (Issuer's Telephone Number) (Former name or former address, if changes since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Section 5—Corporate Governance Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangement of Certain Officers. On August 23, 2011Jeremy Werblowsky tendered his resignation as the Company’s chief financial officer. There were no disagreements between Mr. Werblowsky and the Company regarding its operations or procedures.A copy of this Form 8-k has been provided to Mr. Werblowsky. Section 9- Financial Statements and Exhibits Exhibit 17:Resignation notice from Mr. Werblowsky SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. World Health Energy Holdings, Inc. Date:September 8, 2011 By: /s/David Lieberman Name: David Lieberman, president
